Exhibit 10.4 AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (a Delaware Limited Liability Company) This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as amended from time to time, this “Agreement”)is entered into as of November 30, 2009 among Charter Communications, Inc., a Delaware corporation (“CCI”), Charter Investment, Inc, a Delaware corporation (“CII”), and Charter Communications Holding Company, LLC, a Delaware limited liability company (the “Company”). WITNESSETH: WHEREAS, a Certificate of Formation (as amended from time to time, the “Certificate”) of the Company was filed in the office of the Secretary of State of the State of Delaware on May 25, 1999.The Company was formed and has heretofore been operated pursuant to the Limited Liability Company Agreement, entered into and made effective as of May 25, 1999 by CII, as amended and restated numerous times, most recently by that certain Amended and Restated Limited Liability Company Agreement, dated as of January 1, 2001, among CII, Vulcan Cable III Inc., CCI and certain other investors (the “Existing LLC Agreement”). WHEREAS, on March 27, 2009, CCI, CII and certain direct and indirect subsidiaries of CCI, including the Company (collectively, the “Debtors”), filed petitions for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”). WHEREAS, the Debtors filed a joint plan of reorganization (the “Joint Plan”) which, pursuant to the Bankruptcy Code, was confirmed by an order, entered November 17, 2009 (the “Confirmation Order”), of the Bankruptcy Court. WHEREAS, pursuant to the Joint Plan, among other things, and on the effective date thereof (the “Effective Date”) (i) all of CII’s existing membership interests in the Company are being cancelled, other than a 1% interest to be retained by CII (the “Retained Interest”), (ii)CCI will hold all of the membership interests in the Company other than the Retained Interest, (iii) the parties are confirming CCI as manager of the Company, and (iv) CCI, CII and Paul G. Allen (“Mr. Allen”) are entering into an agreement (the “New Exchange Agreement”), pursuant to which, among other things, CII and Mr. Allen shall have the right, exercisable at their election at any time and from time to time, to exchange, directly or indirectly, all or any portion of the Retained Interest for common stock of CCI in accordance with the New Exchange Agreement. WHEREAS, the Confirmation Order provides, among other things, for the amendment and restatement of the Existing LLC Agreement on the terms set forth herein, and the parties desire to amend and restate the Existing LLC Agreement on such terms. NOW, THEREFORE, in consideration of the terms and provisions set forth herein, the benefits to be gained by the performance thereof and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree to amend and restate the Existing LLC Agreement as follows: SECTION 1.General. (a)Formation. Effective as of the date and time of filing of the Certificate in the office of the Secretary of State of the State of Delaware, the Company was formed as a limited liability company under the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et. seq., as amended from time to time (the “Act”). Except as expressly provided herein, the rights and obligations of the Members (as defined in Section 1(h)) in connection with the regulation and management of the Company shall be governed by the Act. (b)Name. The name of the Company shall be “Charter Communications Holding Company, LLC.” The business of the Company shall be conducted under such name or any other name or names that the Manager (as defined in Section 4(a)(i) hereof) shall determine from time to time. (c)Registered Agent. The address of the registered office of the Company in the State of Delaware shall be c/o Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808. The name and address of the registered agent for service of process on the Company in the State of Delaware shall be Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808. The registered office or registered agent of the Company may be changed from time to time by the Manager. (d)Principal Office. The principal place of business of the Company shall be at 12405 Powerscourt Drive, St. Louis, MO 63131. At any time, the Manager may change the location of the Company’s principal place of business. (e)Term. The term of the Company commenced on the date of the filing of the Certificate of Formation in the office of the Secretary of State of the State of Delaware, and the Company will have perpetual existence until dissolved and its affairs wound up in accordance with the provisions of this Agreement. (f)(Intentionally Omitted). (g)Qualification; Registration.
